DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 29 April 2022. 
Claims 22 and 22 are new. Claims 2-9, 11-13, and 15-21 were amended. Claims 2-9, 11-13, and 15-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

First Action Interview Pilot Program
The present application is part of the first action interview pilot program. Applicant’s submission filed 29 April 2022 was the basis for an interview completed on 10 May 2022. During the interview, Applicant’s representative waived the first action interview office action, and requested that the 29 April 2022 submission be entered. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9, 11-13, and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

	Amended claim 2 recites the non-original limitation “segmenting, via a machine learning model, users of a user set into first user groups” One of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing.
	Per MPEP 2163: “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”. Note that while the claims are issue are not original claims and the claim limitations at issue were not present in the original claim, that the guidance of MPEP 2163 remains applicable.
	The most relevant portion of the original disclosure states 
[065] In some embodiments, system 100 may further identify the "winner" from the candidates by the bandit algorithm. At step 370, system 100 determines if an optimized email template is identified corresponding to one or more customer characteristics among the email templates in accordance with the revised allocation and the response information. In other words. system 100 determines whether an optimized creative, also known as a "winner" choice with the best rewards in multi-armed bandit problem, is found. If the winner choice is not identified by the bandit algorithm, system 100 repeats steps 330-370, in order to collect more data and update the bandit model accordingly in following email cycles. Thus, the bandit model learns from the results in each round, and continually updates the customer segmentation and creative allocation in an automated manner. Customer segmentation refers to the process of dividing customers based on customer characteristics and/or customer responses to respective email templates. That is, by collecting feedback from customers, the bandit model can divide and/or reallocate customers into groups, i.e., "segments," that can be targeted more accurately.

	The above disclosure both indicates 1) a single model manages “customer segmentation” and “creative allocation”, and 2) that such “customer segmentation” refers to “dividing customers based on customer characteristics and/or customer responses.” These disclosures are closely related to the identified claim limitation. However, these disclosures do not describe how the segmentation is achieved beyond linking it to a “bandit model” and vague iteration of the model on collected data. 
	However, the reference to a “bandit model” does not sufficiently identify how the function is performed in the specific case of the present claims. In the words of the present specification, bandit models address “a problem in which a fixed limited set of resources are allocated between competing or alternative choices, i.e., multiple “arms” of bandits, in a way that maximizes long term expected gain for the resources” [033]. One of ordinary skill in the art would understand how to apply the disclosed model to the problem of “given a user’s information, what advertisement should be provided to them?” However, the situation address by the model of the claims is substantially more complex. It is not a matter of what advertisement to provide to a user, but rather how to segment a user, and what advertisement to provide to a segment. This is an important distinction because the “choice” associated with the model is not merely selecting a single advertisement to a single user, but rather a first choice of determining how to divide a group of users into sets and then a subsequent choice of selecting an advertisement for each set. One of ordinary skill in the art would not understand how to apply the disclosed model to this multi-stage problem, and the specification provides no guidance. More importantly, one of ordinary skill in the art would not understand the general statement of applying a bandit model to this problem as demonstrating possession of an actual solution to the problem. Additionally, the claimed invention is not limited to using a bandit model, but more broadly claims any sort of machine learning model which achieves this functionality. 
Based on 1) the limitations not being originally filed, 2) the disclosure only specifying a desired result without sufficient detail how the result is achieved, 3) how the disclosed model is not apparently applicable to the situation addressed by the claims, and 4) how there is no guidance at all on how the model is applied to a combined segmentation-selection problem, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected for lack of written description support. Claims 6 and 17 are similarly rejected. 

Amended claim 2 recites the non-original limitation “segmenting, via a machine learning model, users of a user set into the first user groups based on user feature vectors respectively associated with the users of the user set, where each of the user feature vectors comprise features encoding characteristics of a respective user of the user set.” The sole portions of the original disclosure that relate to vectors state: 
[026] A contextual multi-armed bandit problem is a multi-armed bandit problem in which an agent analyzes a multi-dimensional feature vector, i.e., a context vector, associated with a current iteration before choosing between arms in each iteration. A contextual multi-armed bandit model uses these context vectors along with rewards of the arms played in the past to make the choice of the arm to play in the current iteration. Over time, the contextual multi-armed bandit model's aim is to collect enough information about how context vectors and rewards relate to each other, so that choices can be made by analyzing the context vectors.

[058] At step 352, system 100 determines, by the bandit model, a relationship between the one or more customer characteristics and the corresponding one or more content characteristics of the email templates. For instance, system 100 provides the customer characteristics and content characteristics to the contextual bandit model and applies the bandit algorithm to correlate the customers and a set of “arms” (e.g., email templates including creatives C1, C2, C3 and C4) with their corresponding feature vectors. The feature vector, also referred to as a context vector, is configured to summarize information of the customer and the creative received by the particular customer.

	The above disclosure describes the use of feature vectors or context vectors in a multi-armed bandit model to select content to provide to a user. It does not suggest or support using feature vectors or context vectors in order to segment users. Based on the limitations not being originally filed, and the disclosure not appearing to support segmenting users according to feature vectors, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected for lack of written description support. Claims 6 and 17 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9, 11-13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 17, which is representative of claims 2 and 6, recites in part, a method comprising: sending first content instances of content templates to first user groups by: (i) segmenting, via a model, users of a user set into the first user groups based on user feature vectors respectively associated with the users of the user set; and (ii) for each user group of the first user groups, selecting, via the model, a content template of the content templates for generating a corresponding first content instance of the first content instances to be sent to users of the user group, wherein the content template selected for each of the first user groups is different from the content template selected for another one of the first user groups; obtaining response information from at least some of the users of the user set responsive to being sent a corresponding first content instance of the first content instances; training the model based on the user feature vectors, content feature vectors respectively associated with the content templates, and the response information to update the model; sending second content instances of the content templates to second user groups different from the first user groups by: (i) segmenting, via the updated model, based on the user feature vectors, the users of the user set into the second user groups different from the first user groups; and (ii) for each user group of the second user groups, selecting, via the updated model, a content template of the content templates for generating a corresponding second content instance of the second content instances to be sent to users of the user group, wherein the content template selected for each of the second user groups is different from the content template selected for another of the second user groups. These limitations set forth a concept of collecting and analyzing market information to target content to users, which is unambiguously a marketing or advertising activity. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claim 2 recites the additional element of a system comprising memory and one or more processors. Claim 6 recites the additional element of a computer-readable medium. Claim 17 recites the additional element of a processor to perform the method. These additional elements are all recited at an extreme level of generality and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore these additional elements do not integrate the abstract idea into a practical application. 
The claims further recite the additional element of a machine learning model. This machine learning model is recited at an extreme degree of generality as the claims only describe inputs and outputs. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and no meaningful limitation. At the level of generality claimed, the additional element may be interpreted as merely using a computing device to implement the abstract idea. Alternatively, the additional element may be interpreted as generally linking the abstract idea to a computing environment involving machine learning. Because generally linking an abstract idea to a technological environment does not integrate that abstract idea into a practical application, this additional element does not integrate the abstract idea into a practical application individually or in combination with the prior computing additional elements. There are no further additional elements. Because the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of machine learning which may be interpreted as generally linking the abstract idea to a computing environment involving machine learning. Per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be insufficient to qualify as significantly more. As such, this additional element, individually and in combination with the prior computing device additional element, does not amount to significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 3-5, 7-16, and 18-22 further narrow the abstract idea. However the claims continue to recite an abstract idea. These claims do not recite any further additional elements. The prior identified additional elements, individually and in combination, do not integrate the abstract idea into a practical application. Further, the prior identified additional elements, individually and in combination, do not amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Smith (US 2019/0080347 A1) discusses using an machine learning model to assign content to a given audience segment (e.g., [0049]). 
Balakrishnan et al. (US 2019/0130458 A1) discusses selecting a segment to provide a given content element to. 
Zheng et al. (US 2020/0111134 A1) discusses machine learning based segmentation of an audience population (e.g., [0021]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-25